Citation Nr: 1120475	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include cellulitis of the right foot.

2.  Entitlement to an initial compensable disability rating for the Veteran's service-connected hypertension.

3.  Entitlement to an increased rating for the Veteran's service-connected duodenal ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 1985.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

First, the most recent treatment records from the Long Beach, California, VA Medical Center (VAMC) are dated from July 2004.  All pertinent treatment records since this date should be obtained and added to the claims file. 

Second, at his hearing, the Veteran indicated that he was currently being treated by private physicians for the disabilities currently on appeal.  These updated records should also be obtained.

Third, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his claimed right foot disorder, to include cellulitis of the right foot.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran's VA and private treatment records do not show a current diagnosis of a right foot disorder.  However, the Veteran testified at his January 2011 Board hearing that he currently experiences pain in his right foot.  The Veteran also stated that his current right foot disorder forces him to limp when he is walking.  Additionally, the Veteran's service treatment records (STRs) show that on April 1, 1983, the Veteran was admitted to the hospital in San Diego, California, and diagnosed with cellulitis of the right foot.  On April 20, 1983, the Veteran was seen for a follow-up appointment for his foot.  The treatment record indicates that the Veteran's right foot infection was not healing.  His right foot was drained at the dorsal aspect.  The Veteran reported pain and inflammation.  Throughout the remainder of his active military service, the Veteran was seen again on several occasions for the cleaning and changing of the dressing on his right foot. 

Therefore, since there is lay evidence indicating a current disorder and medical evidence of an in-service incurrence, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his claimed right foot disorder, to include cellulitis of the right foot.  The Veteran has never been afforded a VA examination for this claim.  Thus, the Board finds that an examination is needed to determine the nature of this disorder and whether it is related to his active military service.  

Finally, the Veteran's last VA examination to assess the current severity of his service-connected hypertension and service-connected duodenal ulcer was in May 2008.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is three years old.  At his January 2011 Board hearing, the Veteran testified that his symptoms had worsened and that he was currently receiving treatment for both of these disabilities.  Therefore, new VA examinations are required to assess the current level of severity of the Veteran's service-connected hypertension and service-connected duodenal ulcer.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Long Beach, California, VAMC since July 2004 that have not been secured for inclusion in the record.

Additionally, the RO should ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC shall send the Veteran a letter asking for a list of the private medical providers who have treated the Veteran for his hypertension, right foot disorder, and duodenal ulcer.  Upon obtaining the Veteran's authorization, the RO/AMC shall obtain any available records from those providers.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Schedule the Veteran for an appropriate VA spine examination to ascertain the nature and etiology of his claimed right foot disorder, to include possible cellulitis of the right foot.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran currently has a right foot disorder, to include cellulitis, that is related to his active military service.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  Provide a VA examination to the Veteran in order to evaluate the severity of his service-connected hypertension.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Code 7101.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  Provide a VA examination to the Veteran in order to evaluate the severity of his service-connected duodenal ulcer.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Code 7305.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


